Citation Nr: 0102677	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-19 967A	)	DATE
	)
	)
                          
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to January 
1944.  He died on September [redacted], 1977.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating action in which the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for cause 
of the veteran's death.  The appellant filed a timely appeal.

In her October 1999 substantive appeal (on a Form 9, Appeal 
to the Board of Veterans' Appeals), the appellant stated that 
she was seeking dependency and indemnity compensation, 
accrued benefits, reimbursement for funeral expenses, and 
service connection for a nervous disorder of the veteran.  
There is no indication in the claims file that these issues 
have been adjudicated; hence, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a November 1997 rating action, the RO denied service 
connection for the cause of the veteran's death on the basis 
that there was no evidence to show that the veteran's death 
was related to active military service; although notified of 
the decision and of her appellate rights in a letter dated in 
the same month, the appellant did not file an appeal.  

2.  No new evidence has been associated with the claims files 
since the November 1997 rating action denying service 
connection cause of the veteran's death that is so 
significant that it must be considered to decide the merits 
of the claim.  

CONCLUSIONS OF LAW

1.  The RO's unappealed November 1997 rating action denying 
service connection for cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  New and material evidence to reopen the claim for service 
connection for cause of the veteran's death has not been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During the veteran's lifetime, he was service connected for 
osteochondromata of the left femur, rated as 20 percent 
disabling; osteochondromata of the right femur, rated as 10 
percent disabling; osteochondromata of the left tibia, rated 
as 10 percent disabling; osteochondromata of the right tibia, 
rated as 10 percent disabling; and osteochondromata of the 
right humerus rated as 10 percent disabling.

The report of a May 1994 VA examination reflects diagnoses of 
multiple osteochondromata; carcinoma of the lung with 
metastatic disease; right lobectomy; chronic obstructive 
pulmonary disease; and dyspepsia.  The examiner commented 
that the veteran was obviously very ill in whom the prognosis 
was poor.  However, the examiner opined that it would not 
appear that the problem was due to the osteochondromata, but 
rather to the continuing effects of the lung carcinoma.

In April 1995, a VA examiner diagnosed multiple 
osteochondromata in both humeri, both femora and both tibiae; 
generalized osteoporosis; and old impacted fracture, neck of 
the right femur, pathological fracture of the neck, left 
femur.  . While the examiner noted that lesions from 
osteochondromata can cause considerable deformity in the 
bones and presumably some mechanical dysfunction causing 
discomfort, the examiner commented that the veteran's recent 
problems were more likely due to the metastatic bone disease 
than to the osteochondromata.

The appellant filed her claim for service connection for the 
cause of the veteran's death in September 1997.  According to 
the death certificate provided by the appellant, the veteran 
died on September [redacted], 1997 of metastatic lung cancer.

In a November 1997 rating action, the RO denied service 
connection for the cause of the veteran's death on the basis 
that there was no evidence to show that the veteran's death 
was related to active military service.  The appellant was 
notified of the decision and of her appellate rights in a 
letter dated in the same month but she did not file a timely 
appeal.

In a July 1998 statement, the appellant stated that she was 
seeking service connection for cause of the veteran's death.  
In a letter from the RO to the appellant later that same 
month, the RO advised her that the claim for cause of the 
veteran's death was previously denied.  The appellant was 
requested to provide new and material evidence to show that 
the veteran's death was caused by a service-connected 
disability.

In January 1999, the appellant submitted acknowledging that 
the veteran died of lung cancer, which was not service-
connected, but including her assertions that the medical 
evidence also gives credence that the veteran probably had 
bone cancer from his service-connected bone disorder.  She 
acknowledged that no tests or biopsy were conducted to verify 
her stated medical suspicions.  

In a May 1999 rating action, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for cause of the veteran's death.  The 
appellant filed a timely appeal.

Various documents associated with the claims file since the 
November 1997 decision include duplicate copies of letters 
from and to the appellant, service medical records, and VA 
medical records previously considered; copies of the 
veteran's medical records from the Johnson City Hospital 
dated between 1994 and 1997; the report of an August 1997 MRI 
conducted a VA medical facility; and several of the 
appellant's statements.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death. 38 
U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. § 3.312(a) 
(2000).  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2000).

As noted above, the appellant contends that the veteran's 
death was related to his service-connected bone disorder 
(multiple osteochondromata).  However, a claim for service 
connection for the cause of the veteran's death previously 
was considered and denied.  In a November 1997 rating action, 
the RO concluded that there was no evidence to show that the 
veteran's death was related to active military service, and 
denied service connection for the cause of the veteran's 
death.  As the factual summary above makes clear, the 
evidence then before the RO included  an opinion from a VA 
doctor ruling out a relationship between the veteran's lung 
cancer and his service-connected conditions, and no medical 
evidence actually in support of her claim.  The appellant was 
notified of denial and of her appellate rights later in 
November 1997, but did not file an appeal. 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim, and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board also notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 which took effect during the pendency 
of the appeal, expressly provides that nothing in the act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (to be codified at 
38 U.S.C. § 5103A(f)).  

In this case, the evidence associated with the record since 
the RO's November 1997 denial of the claim is either not new, 
or is not probative of the issue of whether the veteran's 
death was, in any way, the result of a disability of service 
origin.  The duplicate copies of service and other records 
are not, by definition, "new;" these records also are not 
material, as they include no medical evidence or opinion of a 
nexus between the veteran's death and either service or a 
disability of service origin.  While it appears that the 
records from Johnson City Hospital and the August 1997 MRI 
are "new," in the sense that they were not previously of 
record, these records likewise include no comment on the 
relationship, if any, between the condition resulting in the 
veteran's death, and either service or a disability of 
service origin.  Hence, the appellant has submitted no 
medical evidence that is probative of her claim.  

The Board also has considered the appellant's statements, to 
include a statement acknowledging that the veteran died of 
lung cancer, which was not service-connected, but asserting 
that the medical evidence gives credence that the veteran 
probably had bone cancer from his service-connected bone 
disorder.  She acknowledged that no tests or biopsy were 
conducted to verify her stated medical suspicions.  

While the appellant may well believe that there exists a 
relationship between the veteran's death and his service-
connected multiple osteochondromata, there is no medical 
evidence that supports her assertions, and she cannot 
establish service connection for the cause of the veteran's 
death on the basis of her assertions, alone.  The etiology of 
the condition the resulted in the veteran's death is a 
medical matter, and, as a layperson without medical training 
or expertise, she is not competent to render an opinion on a 
medical matter.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, where, as 
here, resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board determines that new and 
material evidence since the RO's November 1997 denial has not 
been added to the record; hence, the criteria for reopening 
the claim for service connection for the cause of the 
veteran's death has not been met, and the November 1997 
decision remains final.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Furthermore, the Board finds that appellant has been informed 
of the evidence necessary to complete her petition to reopen 
her claim.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  





ORDER

As new and material evidence with respect to the claim for 
service connection for cause of the veteran's death has not 
been presented, the claim is not reopened, and the appeal as 
to the issue is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

